            Case 2:20-cv-03548-JFL Document 7 Filed 10/08/20 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

JOHN DAVID BROOKINS,                          :
     Plaintiff,                               :
                                              :
       v.                                     :        No. 2:20-cv-3548
                                              :
JOHN WETZEL,                                  :
TAMMY FERGUSON,                               :
KENNETH GOODMAN,                              :
JOHN DOES 1-20,                               :
     Defendants.                              :

____________________________________

                                          OPINION

Joseph F. Leeson, Jr.                                                     October 8, 2020
United States District Judge


       Plaintiff John David Brookins, a prisoner currently incarcerated at SCI Phoenix, filed this

civil action pursuant to 42 U.S.C. § 1983 based on allegations related to the destruction of his

property during the transfer of prisoners from SCI Graterford to SCI Phoenix. Brookins names

as Defendants: (1) Secretary of Corrections John Wetzel, (2) Tammy Ferguson, Superintendent

of SCI Phoenix; (3) Chief of Security Kenneth Goodman, and (4) John Does 1-20. Brookins

seeks to proceed in forma pauperis, has submitted a copy of his institutional account statement,

and made a partial payment of the filing fee. For the following reasons, the Court will grant

Brookins leave to proceed in forma pauperis 1 and dismiss his Complaint in part with prejudice



1
 Brookins’s partial payment of $100.00 exceeds 20% of the filing fee, satisfying the initial
partial payment requirement of § 1915(b)(1).


                                                 1
                                              100820
            Case 2:20-cv-03548-JFL Document 7 Filed 10/08/20 Page 2 of 11




and in part without prejudice for failure to state a claim pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii).

I.      FACTUAL ALLEGATIONS

        Brookins was previously incarcerated at SCI Graterford. As that prison was closing in

July 2018, inmates and their property were relocated to SCI Phoenix. Brookins alleges members

of a Corrections Emergency Response Team (“CERT”) took custody of prisoners’ property in

connection with the move. ECF No. 1 at 6. Brookins alleges that his legal material was

destroyed by CERT officials. The material included approximately 10,000 pages of affidavits,

habeas corpus briefs, and legal research. Id. at 5, 6. Other property, such as family photos,

reading glasses, commissary items, unspecified “medical devices,” and shaving supplies were

also destroyed. Id. He alleges that members of the CERT had tattoos espousing white

supremacy. Id. at 6. Brookins asserts that the John Doe Defendants were “acting pursuant to the

directives of the named defendants,” presumably Wetzel, Ferguson, and Goodman. Id. He also

alleges in conclusory fashion that the named Defendants,

        failed to train and supervise subordinate corrections officers who while
        temporarily working at SCI Phoenix to facilitate the move of inmates from SCI
        Graterford willfully and maliciously destroyed and defaced personal property
        belonging to Plaintiff including but not limited to; religious artifacts, legal and
        private documents and family photographs with obscene and racist drawings e.g.
        penises, swastikas and racial epithets.

Id. at 5.

        Brookins alleges that these events deprived him of his property and caused him emotional

injury. Id. at 7. Brookins asserts claims under the Civil Rights Act for violations of his Fourth,

Eighth, and Fourteenth Amendment rights and seeks money damages.




                                                 2
                                              100820
              Case 2:20-cv-03548-JFL Document 7 Filed 10/08/20 Page 3 of 11




II.      STANDARD OF REVIEW

         The Court grants Brookins leave to proceed in forma pauperis because it appears that he

is incapable of paying the fees to commence this civil action. 2 Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a

claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains “sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Brookins is proceeding pro

se, the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

III.     DISCUSSION

         “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

For the following reasons, Brookins has failed to state a claim.

         A.      Eighth Amendment Claim

         The destruction of Brookins’s personal property by the John Doe Defendants does not

provide a basis for a claim under the Eighth Amendment. Conditions of confinement violate the

Eighth Amendment’s prohibition on cruel and unusual punishment if they satisfy two criteria.




2
 However, as Brookins is a prisoner, he will be obligated to pay the filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
                                                  3
                                               100820
            Case 2:20-cv-03548-JFL Document 7 Filed 10/08/20 Page 4 of 11




First, the conditions “must be, objectively, sufficiently serious” such that a “prison official’s act

or omission . . . result[s] in the denial of the minimal civilized measure of life’s necessities.”

Farmer v. Brennan, 511 U.S. 825, 834 (1994) (citations and internal quotation marks omitted).

Second, the official responsible for the challenged conditions must exhibit a “sufficiently

culpable state of mind,” which “[i]n prison-conditions cases . . . is one of deliberate indifference

to inmate health or safety.” Id. The destruction of property does not equate to a sufficiently

serious deprivation that would give rise to a claim under the Eighth Amendment. See Wongus v.

Correctional Emergency Response Team, 389 F. Supp. 3d 294, 301-02 (E.D. Pa. 2019)

(concluding that plaintiff’s allegations “that correctional facility staff violated his Eighth

Amendment right to be free from cruel and unusual punishment by defacing his family photo

with a swastika,” while “repugnant and detrimental to the orderly administration of a prison, and

should be cause for serious disciplinary action against the responsible party, if known[,]” did not

“rise to the level of an Eighth Amendment violation”); Payne v. Duncan, Civ. A. No. 15-1010,

2017 WL 542032, at *9 (M.D. Pa. Feb. 9, 2017) (“Plaintiff’s claim for destruction

of property under the Eighth Amendment does not constitute a deprivation of life’s

necessities.”), aff’d, 692 F. App’x 680 (3d Cir. 2017); Dean v. Folino, Civ. A. No. 11-525, 2011

WL 4527352, at *3 (W.D. Pa. Aug. 22, 2011) (allegations regarding destruction of property did

not state Eighth Amendment claim), report and recommendation adopted, 2011 WL 4502869

(W.D. Pa. Sept. 28, 2011). Accordingly, the Court will dismiss Brookins’s Eighth Amendment

claim against the John Doe Defendants with prejudice.

       B.      Fourth Amendment Claim

       The Court understands Brookins’s reference to the Fourth Amendment to attempt to state

an unlawful seizure claim against the John Doe Defendants based on the loss of his legal material



                                                  4
                                               100820
            Case 2:20-cv-03548-JFL Document 7 Filed 10/08/20 Page 5 of 11




and personal property. To the extent he is basing his claim on the loss, destruction, or

defacement of his property, he has not stated a plausible claim under the Fourth Amendment

because “prisoners have no legitimate expectation of privacy . . . and the Fourth Amendment’s

prohibition on unreasonable searches [and seizures] does not apply in prison cells.” Hudson v.

Palmer, 468 U.S. 517, 530 (1984); see Doe v. Delie, 257 F.3d 309, 316 (3d Cir. 2001) (“The

defendants correctly assert that prisoners do not have a Fourth Amendment right to privacy in

their cells.” (citing Hudson, 568 U.S. at 529)); see also Parrish v. Corrections Emergency

Response Team, Civ. A. No. 18-4871, 2019 WL 1596337, at *3 (E.D. Pa. Apr. 12, 2019)

(concluding prisoner plaintiff failed to state claim for violation of Fourth Amendment where

plaintiff alleged that CERT members destroyed and defaced personal property during process of

transferring plaintiff from SCI Graterford to SCI Phoenix). Accordingly, the Court will dismiss

Brookins’s Fourth Amendment claim against the John Doe Defendants with prejudice.

       C.      Fourteenth Amendment Claim

       Brookins is also pursuing a Fourteenth Amendment claim against the John Doe

Defendants, based on the loss and/or destruction of his property. However, there is no basis for a

due process claim because Pennsylvania law provides Brookins with an adequate state remedy.

See Spencer v. Bush, 543 F. App’x 209, 213 (3d Cir. 2013) (“‘[A]n unauthorized intentional

deprivation of property by a state employee does not constitute a violation of the procedural

requirements of the Due Process Clause of the Fourteenth Amendment if a meaningful post

deprivation remedy for the loss is available.’” (quoting Hudson v. Palmer, 468 U.S. 517, 533

(1984))); Shakur v. Coelho, 421 F. App’x 132, 135 (3d Cir. 2011) (per curiam) (explaining that

the Pennsylvania Tort Claims Act provides an adequate remedy for a willful deprivation of

property). Accordingly, Brookins has not stated a basis for a due process claim because state law



                                                 5
                                              100820
          Case 2:20-cv-03548-JFL Document 7 Filed 10/08/20 Page 6 of 11




provides him a remedy for his destroyed property. See McNeil v. Grim, 736 F. App’x 33, 35 (3d

Cir. 2018) (per curiam) (“[E]ven if McNeil claimed that the prison grievance procedures were

constitutionally inadequate, Pennsylvania’s state tort law would provide an additional adequate

remedy.”). Accordingly, the Fourteenth Amendment due process claim is not plausible and will

be dismissed with prejudice.

       Brookins also appears to be raising a race-based equal protection claim under the

Fourteenth Amendment based on his allegations concerning John Doe Defendants’ racist tattoos.

However, nothing in Brookins’s Complaint suggests that he was treated differently due to his

membership in a protected class. Indeed, prisoners do not constitute a protected class for

Fourteenth Amendment purposes, see Myrie v. Comm’r, N.J. Dep’t of Corr., 267 F.3d 251, 263

(3d Cir. 2001), and Brookins has not alleged that he was treated differently from others who

were similarly situated. See Phillips v. Cty. of Allegheny, 515 F.3d 224, 243 (3d Cir. 2008) (to

state an equal protection claim on a “class of one” theory, “a plaintiff must allege that (1) the

defendant treated him differently from others similarly situated, (2) the defendant did so

intentionally, and (3) there was no rational basis for the difference in treatment”); see also Faruq

v. McCollum, 545 F. App’x 84, 87 (3d Cir. 2013) (“To state a claim for race- or religion-based

discrimination, [plaintiff] needed to show specifically that he received different treatment from

that received by other similarly situated inmates.” (citing Williams v. Morton, 343 F.3d 212, 221

(3d Cir. 2003)). To the contrary, the Complaint suggests that many inmates were subjected to

the same or similar conditions of which he complains. Accordingly, the Court will dismiss the

Fourteenth Amendment equal protection claim against the John Doe Defendants with prejudice.




                                                 6
                                              100820
            Case 2:20-cv-03548-JFL Document 7 Filed 10/08/20 Page 7 of 11




       D.      First Amendment Claim

       The Court understands Brookins’s allegations about the loss of his legal materials to also

attempt to state a First Amendment claim based on a denial of access to the courts. This claim

too is not plausible as alleged. The loss of legal material may constitute a First Amendment

claim based on a denial of access to the courts if a prisoner can assert that the loss caused an

actual injury. See Jackson v. Whalen, 568 F. App’x 85, 87 (3d Cir. 2014) (per curiam)

(“A prisoner making an access-to-the-courts claim is required to show that the denial of access

caused actual injury.”) (quoting Lewis v. Casey, 518 U.S. 343, 350 (1996)). In other words, a

prisoner claiming that he was denied access to the courts must allege an injury traceable to the

conditions of which he complains. Diaz v. Holder, 532 F. App’x 61, 63 (3d Cir. 2013) (per

curiam) (affirming dismissal of denial of access claims where plaintiff failed to tie alleged

deficiencies in library to harm in underlying action). In general, an actual injury occurs when a

prisoner demonstrates that a “nonfrivolous” and “arguable” claim was lost because of the denial

of access to the courts. Christopher v. Harbury, 536 U.S. 403, 415 (2002). “[T]he underlying

cause of action, . . . is an element that must be described in the complaint.” Id.

       While Brookins asserts that his legal material was lost, he has not alleged that he suffered

an actual injury in the form of a lost nonfrivolous and arguable claim. Accordingly, the access to

courts claim is not plausible. However, because the Court cannot state at this time that Brookins

can never state a plausible claim, he will be permitted to file an amended complaint if he is able

to cure the defect the Court has identified in his claim.

       E.      Emotional Injury Claim

       Brookins states that he suffered emotional harm from the destruction of his property. The

Prison Litigation Reform Act (PLRA”) requires a prisoner to “demonstrate physical injury before



                                                  7
                                               100820
            Case 2:20-cv-03548-JFL Document 7 Filed 10/08/20 Page 8 of 11




he can recover for mental or emotional injury.” Mitchell v. Horn, 318 F.3d 523, 533 (3d Cir.

2003) (citing 42 U.S.C. § 1997e(e)). The PLRA provides that “[n]o Federal civil action may be

brought by a prisoner confined in a jail, prison, or other correctional facility, for mental or

emotional injury suffered while in custody without a prior showing of physical injury or the

commission of a sexual act (as defined in section 2246 of Title 18).” See Marrow v.

Pennsylvania, Civ. A. No. 18-0931, 2018 WL 4963982, at *4 (M.D. Pa. Oct. 15, 2018) (quoting

42 U.S.C. § 1997e(e)). To recover compensatory damages for mental or emotional injury

suffered while in custody, a prisoner bringing a § 1983 action must demonstrate less than

significant, but more than a de minimis, physical injury. See 42 U.S.C. § 1997e(e); see also

Mitchell v. Horn, 318 F.3d 523, 535 (3d Cir. 2003); but see Prillerman v. Fromhold, 714 F.

App’x 184, 186 (3d Cir. 2017) (stating that the PLRA does not limit a prisoner’s ability to obtain

nominal or punitive damages (citing Mitchell, 318 F.3d at 533)). Because Brookins does not

allege that he suffered any physical injury, he may not recover compensatory damages for any

emotional harm resulting from the destruction of his property.

       F.      Official Capacity Claims

       Brookins names Defendants Ferguson, Wetzel, Goodman and John Does 1-20 in their

individual and official capacities. In addition to the reasons already stated, the official capacity

claims against these Defendants for money damages may not proceed because the Eleventh

Amendment bars suits against a state and its agencies in federal court that seek monetary

damages. See Pennhurst State Sch. And Hosp. v. Halderman, 465 U.S. 89, 99-100 (1984); A.W.

v. Jersey City Public Schs., 341 F.3d 234, 238 (3d Cir. 2003). Suits against state officials acting

in their official capacities are really suits against the employing government agency, and as such,

are also barred by the Eleventh Amendment. A.W., 341 F.3d at 238; see also Hafer v. Melo, 502



                                                  8
                                               100820
            Case 2:20-cv-03548-JFL Document 7 Filed 10/08/20 Page 9 of 11




U.S. 21, 25 (1991); Will v. Mich. Dep’t of State Police, 491 U.S. 58, 70-71 (1989). As the

Commonwealth has not waived its Eleventh Amendment immunity for lawsuits filed in federal

court, see 42 Pa. Cons. Stat. § 8521-22, it and its departments, as well as their officials sued in

their official capacities, are immune from suits filed in federal court. Accordingly, the official

capacity claims are dismissed with prejudice.

       G.      Supervisor Liability/Failure to Train Claims

       Brookins’s individual capacity claims against Ferguson, Wetzel and Goodman are also

implausible because they appear to be based on their roles as supervisory officials and/or that

they failed to train subordinate corrections officials. There are “two general ways in which a

supervisor-defendant may be liable for unconstitutional acts undertaken by subordinates.”

Barkes v. First Corr. Med., Inc., 766 F.3d 307, 316 (3d Cir. 2014), reversed on other grounds by

Taylor v. Barkes, 575 U.S. 822 (2015). First, a supervisor may be liable if he or she “‘with

deliberate indifference to the consequences, established and maintained a policy, practice or

custom which directly caused [the] constitutional harm.” Id. (quoting A.M. ex rel. J.M.K. v.

Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004) (alteration in original)).

“Second, a supervisor may be personally liable under § 1983 if he or she participated in violating

the plaintiff’s rights, directed others to violate them, or, as the person in charge, had knowledge

of and acquiesced in the subordinate’s unconstitutional conduct.” Id.

       Brookins asserts only that the John Doe Defendants were “acting pursuant to the

directives of the named defendants,” presumably Wetzel, Ferguson and Goodman. (ECF No. 1

at 6.) He also alleges in conclusory fashion that the named Defendants failed to train and

supervise subordinate corrections officials. This is not sufficient to state plausible claims since

there is no allegation that any Defendant maintained with deliberate indifference a policy,



                                                  9
                                               100820
          Case 2:20-cv-03548-JFL Document 7 Filed 10/08/20 Page 10 of 11




practice or custom which directly caused constitutional harm, or was personally involved or

acquiesced in the destruction of Brookins’s legal material and other property.

        Additionally, “[u]nder Section 1983, a supervisor may be liable for [his or her] failure to

train or supervise employees. . . .” Whitfield v. City of Philadelphia, 587 F. Supp. 2d 657, 666

(E.D. Pa. 2008). A claim for supervisory liability or liability based upon a failure to train

involves four elements: (1) that an existing policy created an unreasonable risk of constitutional

injury; (2) the supervisor was aware of this unreasonable risk; (3) the supervisor was indifferent

to the risk; and (4) the injury resulted from the policy or practice. See Sample v. Diecks, 885

F.2d 1099, 1118 (3d Cir. 1989). A supervisor may be held liable where a need for “more or

different training . . . is so obvious, and the inadequacy so likely to result in constitutional

violations, that the failure to train . . . can fairly be said to represent official policy,” and that

failure to train “actually causes injury,” a supervisor may be held liable. City of Canton v. Ohio,

489 U.S. 378, 390 (1989). In addition,

        In resolving the issue of [supervisory] liability, the focus must be on adequacy of
        the training program in relation to the tasks the particular officers must perform.
        That a particular officer may be unsatisfactorily trained will not alone suffice to
        fasten liability on the [supervisor], for the officer’s shortcomings may have
        resulted from factors other than a faulty training program. . . . Neither will it
        suffice to prove that an injury or accident could have been avoided if an officer
        had had better or more training. . . . Moreover, for liability to attach . . . the
        identified deficiency in [the] training program must be closely related to the
        ultimate injury.

Id. at 390-91. Further, as the United States Supreme Court made clear in City of Canton in the

context of a municipal defendant, “[t]hat a particular officer may be unsatisfactorily trained will

not alone suffice to fasten liability on the city.” Id.

        Brookins has only made conclusory failure to train allegations. The bare allegations,

without further explanation, are insufficient to plausibly allege that there was a specific policy or



                                                   10
                                                 100820
         Case 2:20-cv-03548-JFL Document 7 Filed 10/08/20 Page 11 of 11




custom regarding the destruction of inmate property during the move to SCI Phoenix that created

an unreasonable risk of constitutional injury. Accordingly, the supervisor liability/failure to train

claim will also be dismissed as implausible under § 1915(e)(2)(B)(ii). Similar to the access to

courts claim, the Court cannot say at this time that Brookins can never state a claim and, thus,

leave will be granted to amend this claim as well.

IV.    CONCLUSION

       For the foregoing reasons, the Court will dismiss Brookins’s Complaint for failure to

state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). See Hernandez v. Corr. Emergency

Response Team, 771 F. App’x 143 (3d Cir. 2019) (per curiam) (affirming dismissal of amended

complaint where inmate “alleged in his complaint that when he and all other prisoners were

moved from SCI Graterford to SCI Phoenix, many prisoners’ possessions were destroyed or

damaged, including his legal materials”). The Eighth Amendment, Fourth Amendment, and

Fourteenth Amendment claims, and all official capacity claims are dismissed with prejudice.

The First Amendment claim and the supervisor liability/failure to train claim are dismissed

without prejudice, and Brookins will be permitted to file an amended complaint in the event he

can cure the defects the Court has identified in those claims. An appropriate Order follows.



                                              BY THE COURT:



                                              /s/ Joseph F. Leeson, Jr.__________________
                                              JOSEPH F. LEESON, JR.
                                              United States District Judge




                                                11
                                              100820
